Citation Nr: 1705936	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for post-operative status, right acromioclavicular joint separation (right shoulder disability).

2.  Entitlement to an initial rating in excess of 10 percent prior to June 1, 2009, and 30 percent since that date for generalized anxiety disorder (GAD).

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by: Law firm of Jan Dils	


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to February 1997 with the Marine Corps and March 2002 to March 2009 with the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case has been transferred to the RO in Huntington, West Virginia.  In the May 2009 rating action, in pertinent part, the RO granted service connection for GAD and assigned a 10 percent ratting, effective April 1, 2009.  In December 2012, the RO increased the rating to 30 percent effective June 1, 2009.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In August 2016, the Veteran was afforded a hearing before the below-signed Veterans Law Judge.  A transcript of that hearing has been associated with the e-file.  At the hearing, the issue of entitlement to TDIU was also raised by the Veteran.  The Board has considered the TDIU claim as part of his pending increased rating claims, and is listing the raised TDIU claim as an issue on appeal.  

Secondly, at the hearing, the Veteran's attorney raised the issue of entitlement to service connection for reflex sympathetic dystrophy syndrome (RSD), secondary to the right shoulder disability.  In November 2016, the RO granted service connection for RSD with peripheral neuropathy of the right upper extremity secondary to the right shoulder disability, assigning a 20 percent rating effective in August 2016.  In November 2016, the RO denied service connection for right lower extremity RSD.  Since the Veteran did not, in response, appeal either the denial of service connection for RSD of the lower extremity; or the rating or effective date assigned for the right upper extremity, they are not at issue at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the hearing, the Veteran reported that he applied for Social Security Administration (SSA) benefits.  A September 2016 psychological evaluation report shows that the Veteran reported that he was denied SSA benefits.  Records associated with his SSA claim should be obtained.

Since the issuance of the supplemental statement of the case (SSOC) in January 2015, additional medical evidence has been added to the Veteran's VBMS e-file to include VA outpatient records, testimony of the Veteran, private psychiatric evaluation (with waiver) and a VA examination report dated in December 2016.  However, the RO has not issued a supplemental statement of the case (SSOC) outlining this additional evidence that has been reviewed by the RO.  This duty to readjudicate based upon VA-developed records cannot be waived without potential prejudice to the Veteran.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a).").

Finally, the record indicates that the Veteran received VA vocational rehabilitation services. See October 1998 application for vocational rehabilitation benefits.  Any records associated with this training should be associated with the VBMS folders.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing TDIU claims.

2.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation records.

3.  Obtain the Veteran's SSA records, including the medical evidence used to deny his eligibility for disability benefits.  If no SSA records are available, it should be so noted in the e-file.

4.  Review the additional records added to the file and readjudicate the claims on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




